Mobley, Presiding Justice.
The Board of Tax Assessors of Stewart County appealed- from an award of arbitrators decreasing the valuation of real and personal property of M. J. Lane for ad *469valorem taxation from that set by the assessors. The taxpayer filed a motion to declare unconstitutional Code §92-6912, as amended by Ga. L. 1969, p. 942, § 1, which grants the right of appeal from the arbitrators’ decision when "the difference between the valuation of the board of tax assessors and the valuation of the arbitrators exceeds the sum of $1,000.” The ground of this attack was: "Because the said statute is discriminatory in that it denies to the defendant the equal protection of the laws in violation of Article I, Section I, Paragraph II of the Constitution of the State of Georgia.” The motion was denied. The enumeration of errors asserts that it was error to deny this motion, and to give a charge as to the sole issue in the case.
Submitted March 8, 1971
Decided April 8, 1971.
Jesse M. DuBose, for appellant.
Carlton S. Brown, for appellees.
This court has repeatedly held that in order to raise a question as to the constitutionality of a statute it must be shown wherein the statute violates the constitutional provision specified. Abel v. State, 190 Ga. 651, 653 (10 SE2d 198); Williams v. State, 217 Ga. 312, 314 (122 SE2d 229); Clark v. Liberty Loan Corp., 223 Ga. 351 (155 SE2d 19); Ledford v. J. M. Muse Corp., 224 Ga. 617 (163 SE2d 815). The constitutional attack in the present case failed to state wherein the statute is discriminatory, in violation of the constitutional provision specified, and was insufficient to raise the question of the constitutionality of the statute. There being no other basis for this court’s jurisdiction in the appeal, the case must be transferred to the Court of Appeals.

Transferred to the Court of Appeals.


All the Justices concur.